Judge ARNOLD
dissenting.
I concede that the Commissioner appears to have disregarded the greater weight of the evidence, and the better logic, in the instant case by disregarding Mr. Kallop’s testimony. However, I dissent from the majority’s holding that there is no substantial evidence to support the Commissioner’s conclusion that the *210unaudited data was unreliable. Mr. Tatum’s statement that a “CPA is not trained to determine or evaluate the reserves” (emphasis added) does not lead to the conclusion that a CPA is therefore unqualified to give an opinion concerning the reliability of unaudited reports and whether they are an appropriate basis on which to base future projections.
In summary, while I do not agree with the conclusion reached by the Commissioner, I cannot hold that there is no evidence to support it. On this point only, and such legal conclusions as follow, I dissent.